DETAILED ACTION
This is the first Office Action on the merits based on the 16/493,787 application filed on 10/17/2019. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 7-12, as originally filed, are currently pending and considered below. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/13/2019 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 7-12 are objected to because of the following informalities:  
In Claims 7-12, the reference numerals denoting each of the structural limitations should be removed (back element (2) i.e.)
In Claim 7 Line 9, the limitation “can be” should be “is adapted to be”
In Claim 7 Lines 13-15, the limitation “wherein each plate part (8a, 8b) or the carrying system (3) has or each plate part and the carrying system have at least one holding region (10) for holding a weight or a weight plate (16).” should be wherein each plate part and/or the carrying system has at least one holding region for holding a weight or a weight plate.”
In Claim 8 Lines 1-2, the limitation “holding region comprises” should be “holding regions comprise”
In Claim 8 Line 2, the limitation “the container” should be “the at least one container”
In Claim 10 Line 1, the limitation “a plate part” should be “the plate part”
In Claim 12 Line 1, the limitation “a plate part” should be “the plate part”


Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation recites sufficient structure, materials, or acts means of magnets” in claim 7.
Because this claim limitation is not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation does recite sufficient structure, materials, or acts to perform the claimed function.

The claim limitation “back element” present in claims 7-12 will be treated as invoking 35 U.S.C. 112(f). The claim limitation passes the three-prong test for determining invocation, defined in 35 U.S.C. 112(f):
a) Uses the generic placeholder “element” for performing the claimed function;
b) The term “element” is modified by the functional language “back”;
c) No other language in the claim adds sufficient structure, material, or acts for performing the claimed functions.
With the invocation of 35 U.S.C. 112(f) to the claim limitation “back element” present in claims 7-12, this limitation is taken to describe a plate composed of plastic or of a viscoelastic foam, which is preferably encircled by a plastic, on which the weights can be affixed in any 
The claim limitation “holding elements” present in claims 8, 9, and 11 will be treated as invoking 35 U.S.C. 112(f). The claim limitation passes the three-prong test for determining invocation, defined in 35 U.S.C. 112(f):
a) Uses the generic placeholder “elements” for performing the claimed function;
b) The term “elements” is modified by the functional language “holding”;
c) No other language in the claim adds sufficient structure, material, or acts for performing the claimed functions.
With the invocation of 35 U.S.C. 112(f) to the claim limitation “holding elements” present in claims 8, 9, and 11, this limitation is taken to describe magnets. (Claims 9 and 11)

 The claim limitation “fixation element” present in claim 10 will be treated as invoking 35 U.S.C. 112(f). The claim limitation passes the three-prong test for determining invocation, defined in 35 U.S.C. 112(f):
a) Uses the generic placeholder “element” for performing the claimed function;
b) The term “element” is modified by the functional language “fixation”;

With the invocation of 35 U.S.C. 112(f) to the claim limitation “fixation element” present in claims 7-12, this limitation is taken to describe magnets or clamping elements. (Page 8)


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 recites the limitation “at least one weight” in line 5. The limitation renders the claim indefinite because it is unclear if the “at least one weight” is the same as the “a weight” in line 15.  Applicant is suggested to change the limitation “a weight” to “the at least one weight”.

Claim 7 recites the limitation "the hip belt" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is suggested to change the limitation “the hip belt” to “a hip belt”.

Claim 7 recites the limitation “a weight or a weight plate” in line 3. The limitation renders the claim indefinite because it is unclear if the “a weight or a weight plate” are the same as the “weights and/or weights plates” of claim 8. Applicant is suggested to change the limitation “a weight or a weight plate” to “weights and/or weight plates.”. Applicant is suggested to change the limitation “weights and/or weight plates.” to “the weights and/or weight plates.” in claim 8 line 3.

Claim 7 recites the limitation “this element” in lines 4-5. The limitation renders the claim indefinite because it is unclear which “element” the applicant is referring to. Applicant is suggested to change the limitation “this element” to “the back element”.

Claim 7 recites the limitation “holding regions” in line 14. The limitation renders the claim indefinite because it is unclear if the “holding regions” is the same as the “at least one holding region” in line 14.  Applicant is suggested to change the limitation “at least one holding region” to “at least one of the holding regions”.

Claim 7 recites the limitation "the articulation" in line 8.  There is insufficient antecedent basis for this limitation in the claim. Applicant is suggested to change the limitation “the articulation” to “an articulation”.

Claim 7 recites the limitation "the plate parts" in line 10.  There is insufficient antecedent basis for this limitation in the claim. Applicant is suggested to change the limitation “the plate parts” to “plate parts”.

Claim 9 recites the limitation “the individual base plates” in lines 1-2. The limitation renders the claim indefinite because it is unclear which “individual base plates” the applicant is referring to. Applicant is suggested to change the limitation “individual base plates” to “the weights and/or weight plates”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 7, 8, 10and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rachele (US Patent No. 10,543,388).

    PNG
    media_image1.png
    1094
    700
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    878
    766
    media_image2.png
    Greyscale

Regarding claim 7,  Rachele discloses a mobile training device (Rucksack 900; Figure 9A; The rucksack is a mobile backpack used to carry weights around) for persons, in particular for athletic activity with additional weights (The fill 308 of weight pods 806; Figures 3 and 8B; The fill of the weight pods are the components that give the device additional weight), wherein the training device (Rucksack 900; Figure 9A) comprises a back element (Back Panel 916 and Front Panel 928; Figure 9B) and a carrying system (Shoulder straps 912(1)(2); Figure 9C) having shoulder straps (Shoulder straps 912(1)(2); Figure 9C), releasably articulated onto this element (i.e. the straps are buckled in to the back of the rucksack by buckles seen at the bottom of the straps 912(1)(2)) , and holding regions (Weight receiving compartment 908; Figure 9B; The bell bag 800 is inserted into compartment 908 with multiple holding regions for weights and parts the back element (Back Panel 916 and Front Panel 928; Figure 9B; The pods are in the bell bags 910(1)(2) that exist in between the back panel 916 and front panel 928) and/or on the carrying system, wherein the back element (Back Panel 916 and Front Panel 928; Figure 9B) extends from the one end of the shoulder straps (Top of straps 912(1)(2); Figure 9C) up to the articulation on the hip belt (Hip belt 700; Figure 7; The hip belt 700 is inserted into the sleeve 920 of rucksack 900 and the back panel 916 is connected at its bottom as seen in Figure 9C; Col. 10 Lines 5-8 “In the embodiment shown, a back panel 916 of rucksack 900 includes a sleeve 920 (FIG. 9C) that receives belt 700 of FIG. 7 when the belt is being used as a waist strap.”), a. wherein the back element (Back Panel 916 and Front Panel 928; Figure 9B) can be divided in its longitudinal expanse (Zippers 932(1)(2) can divide the front panel 928 from the back panel 916 in the longitudinal expanse as seen in Figure 9B), in such a manner that the plate parts (910(1) and 910(2); Figure 9B; Once the zippers are un-zippered the compartments 910(1)(2) are formed on two sides of the panels; i.e. in so much as applicant has said the plate parts of Rachele are capable of holding plates) are formed; b. wherein the plate parts (910(1) and 910(2); Figure 9B) can be divided into two mobile weights of equal size (i.e. 910(1) and 910(2) are two mobile weights of equal size that carry weights inside of them for performing exercises) for further performance of training exercises; and, c. wherein each plate part (910(1) and 910(2); Figure 9B) or the carrying system (Shoulder straps 912(1)(2); Figure 9C) has or each plate part (910(1) and 910(2); Figure 9B) and the carrying system (Shoulder straps 912(1)(2); Figure 9C) have at least one holding region (Compartment 908; Figure 9B; Compartment 908 is separated into multiple regions that each bell bag is inserted into) for holding a weight or a 

Regarding claim 8, Rachele discloses the holding region (Weight receiving compartment 908; Figure 9B) comprises at least one container (Compartment 804; Figure 8B) and the container (Compartment 804; Figure 8B) has one or more holding elements (Weight pods 806; Figure 8B) that are suitable for holding weights and/or weight plates (The fill 308 of weight pods 806; Figures 3 and 8B).  

Regarding claim 10, Rachele discloses a plate part (910(1) and 910(2); Figure 9B) comprises at least one fixation element (Col. 9 Lines 48-52 “In some embodiments, the bell bags and corresponding interior surfaces of weight-receiving compartment 908 may include complementary components of suitable fasteners, such as hook-and-loop and/or interlocking-island fasteners, to help stabilize the bell bags during use.”; The fasteners clamp together to fix the bell bags to the device), which surrounds the plate part (910(1) and 910(2); Figure 9B) and fixes it in place. 
 
Regarding claim 12, Rachele discloses a plate part (910(1) and 910(2); Figure 9B) has at least one handle element (Handle 812; Figure 8B).
Allowable Subject Matter
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The Office notes that “the weight plates” are positively recited and the weights considered in Rachele cannot be interpreted as weight plates to reject the limitation. The claim is therefore rendered allowable as “the weight plates” are considered to be allowable subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Winston (US Patent No. 6669608) and Formosa (US Patent Pub. No. 2015/0342329).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M.K./             Examiner, Art Unit 3784     

/NYCA T NGUYEN/             Primary Examiner, Art Unit 3784